Citation Nr: 1632880	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-21 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946. 

This matter was previously inferred from the evidence of record by the Board of Veteran's Appeals (Board), and subsequently remanded in March 2014 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claim for TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran has not been requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Board finds that form provides essential information regarding the employability of the Veteran, and therefore, he should be allowed an opportunity to complete and submit that form on remand to fulfill the duty to assist the Veteran.  

Second, the Board notes that the VA examination report and subsequent addendum opinion, from February 2016 were provided by medical professionals assessing the severity and functional effect of a service-connected left arm disability.  While both examiners provided opinions regarding functional effects of the left arm disability on the Veteran's occupation, they came to contrary conclusions and did not adequately consider the Veteran's educational attainment and work history.  Therefore, the Board finds that VA should an opinion by a vocational specialist, assessing the Veteran's employability based on his service-connected disability.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Send the Veteran a notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for TDIU.  Also, ask the Veteran to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Determine whether the Veteran has received any VA, non-VA, or other medical treatment for any of his service-connected conditions that is not currently of record.  Provide the Veteran with the necessary authorizations for the release of any treatment records not currently of record.  Obtain any such records and associate them with the claims folder.  The Veteran may also submit any evidence or further argument relative to the claim at issue.

3.  Then, schedule the Veteran for a social and industrial survey to determine the effects of the service-connected disabilities and the Veteran's employability from a social worker or vocational expert.  The examiner must review the claims file and the report should note that review.  Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  The examiner must provide all findings, along with a complete rationale for the opinion, in the examination report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to work solely due to the service-connected disabilities, with consideration of education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  If the Veteran would be capable of work despite the service-connected disabilities, without consideration of age or nonservice-connected disability, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  As there is evidence suggesting that the Veteran is unemployable due to service-connected disability, refer the claim for TDIU to the Director of the Compensation Service for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b).

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

